DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on April 4, 2022.
Claims 5-8, 14 and 16 have been previously cancelled. Claims 25-26 have been cancelled based on the current amendment. Claims 1-4, 9-13, 15, 17-24, 27-28 are currently pending in the application, and are considered in this Office action, with claims 1-2, 9, 19-20, 24 amended, and new claims 27-28 added.
The rejection of claim 1 and its dependent claims under 35 U.S.C. § 112 (b) has been withdrawn in response to Applicant’s amendments.
Elections/Restrictions
Claims 12-13, 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species A1-A3, as set forth in the Office action mailed on December 23, 2020, is thereby withdrawn and claims 12-13, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Claims
Claims 1-4, 9-13, 15, 17-24, 27-28 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Suzuki (WO 2017/059817 A1), Wang (CN 105476586 A),  Wang (CN 106691354 A), Chen (US 5,418,996), Yoshida (WO 2018/059538 A1) fails to teach or render obvious a machine for managing laundry comprising, inter alia, a shoe mount comprising a rotation plate, a pair of insertion protrusions that protrude upward from the rotation plate and include first and second protrusions configured to be inserted into heels of the first and second shoes, a pair of support protrusions that protrude from the rotation plate and include third and fourth protrusions configured to contact laterally outer surface of toes of the first and second shoes, wherein the first protrusion and the third protrusion define a first mount array configured to support the first shoe horizontally, and the second protrusion and the fourth protrusion define a second mount array configured to support the second shoe horizontally, and wherein the second protrusion and the third protrusion are spaced apart from each other in a horizontal direction such that the toe of the first shoe is disposed adjacent to the heel of the second shoe, or the first protrusion and the fourth protrusion are spaced apart from each other in the horizontal direction such that the heel of the first shoe is disposed adjacent to the toe of the second shoe, as in the context of claim 1. Such supporting arrangement on the rotation plate allows to better support the shoes on the rotation plate during washing to prevent the shoes from being separated from the tub in which the shoes rotate. See Applicant's US PGPUB 2019/0387954 at para [0087].
Claims 2-4, 9-13, 15, 17-24, 27-28 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711